Name: Commission Regulation (EC) NoÃ 1757/2005 of 27 October 2005 amending Regulation (EC) NoÃ 690/2001 on special market support measures in the beef sector
 Type: Regulation
 Subject Matter: animal product;  environmental policy;  regions and regional policy;  trade policy;  deterioration of the environment
 Date Published: nan

 28.10.2005 EN Official Journal of the European Union L 285/6 COMMISSION REGULATION (EC) No 1757/2005 of 27 October 2005 amending Regulation (EC) No 690/2001 on special market support measures in the beef sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 38(2) thereof, Whereas: (1) Commission Regulation (EC) No 690/2001 (2) provides for a purchase scheme of carcases from certain categories of animals over 30 months of age. After taking over the carcases, the Member State concerned can, amongst other things, eliminate the products. In case of elimination, Article 7 of that Regulation stipulates that the competent authority has to take all necessary measures to ensure that all the meat concerned is processed through rendering and that the products subsequently obtained cannot be used for food or feed purposes. Since March 2002 no further purchases were made under this special market support measure. (2) Experience shows that for purchases under this scheme, in ultra-peripheral regions with difficult accessibility and with a complete lack of rendering facilities within a reasonable distance, it is impossible to eliminate the carcases in accordance with Article 7 of Regulation (EC) No 690/2001. Carcases purchased under Regulation (EC) No 690/2001 in ultra-peripheral regions were buried in 2001 and 2002. The burial happened in accordance with the relevant veterinary and environmental standards and was in accordance with the objective of elimination as set out in Article 7 of Regulation (EC) No 690/2001. (3) In view of the special conditions obtaining in the ultra-peripheral areas, Regulation (EC) No 690/2001 should be amended to allow for other forms of elimination of the carcases purchased under the scheme than processing through rendering. (4) It is furthermore appropriate, for the exceptional reasons set out above, to sanction the past instances of burial in ultra-peripheral regions compliant with the relevant veterinary and environmental standards. To this effect the amendment of the Regulation has to apply retroactively as of 1 July 2001. (5) Regulation (EC) No 690/2001 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EC) No 690/2001, the following paragraphs are added: However, the competent authority may decide that the carcases or half-carcases shall be disposed of by burning or by burial provided that the following conditions are met: (a) the animals concerned have been slaughtered in the framework of this Regulation in establishments located in an ultra-peripheral region that is difficult to access; (b) the required infrastructure for processing through rendering the carcases or half-carcases as referred to in the first paragraph is not available in that region. Burial as referred to in the second paragraph must be deep enough to prevent carnivorous animals from digging up the carcases or half-carcases and shall be in suitable ground so as to prevent contamination of water tables or any environmental nuisance. Before burial, the carcases or half-carcases shall be sprinkled as necessary with a suitable disinfectant authorised by the competent authority. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2001. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 95, 5.4.2001, p. 8. Regulation as last amended by Regulation (EC) No 2595/2001 (OJ L 345, 29.12.2001, p. 33).